Citation Nr: 1757679	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for left knee disability, to include patellar tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This matter was remanded by the Board in August 2015 and again in March 2017 for additional development.  The matter has been returned to the Board for appellate consideration.  

An August 2017 rating decision by the RO granted entitlement to service connection for right knee disability.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claim must again be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons set forth below, the Board finds that the claim must again be remanded to the AOJ in order to obtain an adequate medical opinion.

It is well-established that the current disability requirement for establishing entitlement to service connection is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The report of the September 2011 VA examination reflects, in pertinent part, the Veteran's statements regarding pain, swelling, tenderness, and the sensation of giving way.  The Veteran further reported the onset of these symptoms in service as a result of jumping out of a military vehicle.  Upon examination, the examiner opined that the Veteran does not have a current left knee disability.  

VA medical treatment records dated in November 2015 reflect the Veteran presented with bilateral knee pain precipitated by physical activity.  Physical examination revealed, in pertinent part, the patellar tendon was tender to palpation with the left worse than the right.  At that time, the Veteran was diagnosed with patellar tendonitis.  

The report of the March 2017 VA examination reflects, in pertinent part, the Veteran's statements regarding onset of bilateral knee pain in service.  The Veteran further indicated that he experiences flare-ups after physical activity such as running, weight-lifting, and hunting, which lasts approximately "1-2 days."  The examiner concluded that "[t]here is no objective evidence to support [a] diagnosis of a left knee condition at this time."  Consequently, the examiner opined the left knee is less likely than not due to service.  No further opinion or rationale was provided.  

Here, the March 2017 VA examiners statement that "[t]here is no objective evidence to support [a] diagnosis of a left knee condition at this time" and subsequent conclusory nexus opinion without further explanation necessitates the Board to make assumptions and draw inferences as to the examiners' reasoning.  For instance, it is not clear whether the examiner is expressing disagreement with the prior November 2015 diagnosis of bilateral patellar tendonitis or indicating a purported resolution of such disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Assuming the latter, the Board notes that an apparent focus on the purported resolution of the Veteran's left knee disability, rather than whether the Veteran's current disability is caused by or otherwise etiologically related to service, is erroneous.  As indicated, a disability during the pendency of that claim (even though the disability subsequently resolves) is considered current for VA purposes.  As such, the examiner must offer an opinion as to whether it is as likely as not that the Veteran's current left knee disability is caused by or otherwise etiologically related to military service.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all of the evidence pertaining to his claimed disability and the Board must therefore remand for additional development.

Additionally, as indicated, service connection is in effect for right knee patellar tendonitis.  In November 2017, the Veteran, through his representative, requested, in pertinent part, that the issue of left knee disability be remanded for further development.  Specifically, the Veteran has also raised a secondary theory of entitlement.  The Board finds that a new VA examination and opinion addressing secondary service connection is warranted.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who conducted the March 2017 VA examination, if available, to prepare an addendum opinion as to the nature and etiology of any left knee disability, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report.  

Given the September 2011 and March 2017 VA examinations found there to be no current disability, yet the November 2015 VA medical treatment records reflect a diagnosis of bilateral patellar tendonitis, the examiner must:

a. Provide a rationale for the March 2017 VA examination finding that the Veteran does not have a left knee disability which adequately reflects consideration of the Veteran's statements regarding ongoing symptomatology.

b. Specifically discuss the November 2015 diagnosis of patellar tendonitis, and whether such a diagnosis is indicative of a current disability during the appeal period.  

The Board notes that a competent medical diagnosis of a disability during the pendency of the claim for such disability, even if the disability subsequently resolves, is considered a current disability.  

c. If so, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is caused by or a result of the Veteran's military service.

d. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is proximately due to the Veteran's service-connected right knee disability.

e. If not, the examiner must explain why the November 2015 diagnosis of bilateral patellar tendonitis is not indicative of a current diagnosis for VA purposes.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue remaining on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




